Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/651,897 filed on 03/27/2020.
Claims 37-56 have been examined and are pending in this application. As per the Preliminary Amendment filed on 06/05/2020, claims 1-36 were canceled.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. PCT/CN2017/104923 filed on 09/30/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/01/2022, 07/30/2021, 10/02/2020,  09/22/2020, and 06/25/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 42-44, 46-51, 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Bruso et al. (U.S. 20120140993 A1; Hereinafter “Bruso”) in view of Li (W.O 2017032010 A1; Hereinafter “Li”).
Regarding claim 37, Bruso teaches a method, comprising: in response to detecting an operation of requesting password verification, collecting, by a mobile terminal, at least one first image by using a camera of the mobile terminal (Bruso: para[0013-0014] [0017][0022], “A bank may provide a mobile application to allow a customer through a mobile phone to access bank account information such as balances and to perform money transfers. The bank application may access a biometric authentication plug-in to contact an authentication service. The bank application may ask the individual to hold the mobile phone one foot in front of the individual's face and capture a picture.”); 
obtaining, by the mobile terminal, matching information in response to a result of matching between the at least one first image and at least one first preset image satisfying a first preset matching condition, wherein the matching information comprises (Bruso: para [0020],[0022], “The picture may be transmitted to an authentication server, and after an authentication server matches the picture to a registered individual for a bank account, the mobile phone may prompt the individual to complete an action challenge.”, “The authentication may be performed locally on the device accessed by the individual.”): 
location information of the mobile terminal (Bruso: para[0019], “According to one embodiment, the authentication may also be based on location information available from, for example, a global positioning system (GPS) receiver.”);
 motion information of the mobile terminal (Bruso: para[0015], “According to another embodiment, a device may capture biometric information such as a fingerprint, an iris image, and/or a facial image followed by a motion capture action challenge. For example, during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. The motion picture action challenge may also include word recognition by prompting the individual to speak a word or phrase while recording the motion picture”); 
at least one second image collected by the camera of the mobile terminal, wherein the at least one second image is different from the at least one first image;  or network connection information of the mobile terminal (Bruso: para[0022], “For example, the individual may be prompted to record a video by moving the mobile phone from a location one foot from the individual's face to a location near the individual's nose.”); and 
wherein the password verification succeeds in response to the matching being successful (Bruso: para[0022], “The video may be passed to the authentication server for verification. After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information.”)
Bruso does not explicitly teach that the verification is by performing, by the mobile terminal, matching between the matching information and a second preset matching condition.
However, in an analogous art, Li teaches performing, by the mobile terminal, matching between the matching information and a second preset matching condition (Li: page 3 line 13-18, “ When it is determined that the touch sequence matches the preset touch sequence, determining that the unlocking parameter of the second touch unlocking operation satisfies the second preset condition.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Li into the method of Bruso to include performing, by the mobile terminal, matching between the matching information and a second preset matching condition because it will improve the security of the mobile terminal and add more layer of protection from potential fraud and misuse (Li: page 2).
Regarding claim 42, Bruso in view of Li teaches the independent claim 37. Li teaches wherein the matching information comprises the motion information of the mobile terminal, and wherein the motion information of the mobile terminal comprises: a gesture of the mobile terminal; an acceleration of the mobile terminal; or an angular velocity of the mobile terminal (Li: page 8 line 33-38, “The specific manner of the parameter meeting the second preset condition is: the mobile terminal first acquires the N touch positions input by the N clicks of the unlocking operation and the N touch times corresponding to the N touch positions, and acquires the N position identifiers corresponding to the N touch positions;” ).
Regarding claim 43, Bruso in view of Li teaches the dependent claim 42. Bruso additionally teaches wherein performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: obtaining, by the mobile terminal based on the motion information, action information of a user corresponding to the mobile terminal (Bruso: para [0022], “the mobile phone may prompt the individual to complete an action challenge. For example, the individual may be prompted to record a video by moving the mobile phone from a location one foot from the individual's face to a location near the individual's nose.”);  and
 performing matching between the action information of the user and preset action information, wherein the action information of the user comprises information about an operational action performed by the user on the mobile terminal (Bruso: para [0020], [0022], “The video may be passed to the authentication server for verification. After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information. The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual.”).
Regarding claim 44, Bruso in view of Li teaches the dependent claim 42. Li teaches  wherein performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: obtaining, by the mobile terminal based on the motion information, behavior information of a user corresponding to the mobile terminal, and the behavior information of the user comprises: a motion step count of the user; a motion step length of the user; a location corresponding to each motion step of the user; or motion duration corresponding to each motion step of the user (Li: page 8 line 33-38, “The specific manner of the parameter meeting the second preset condition is: the mobile terminal first acquires the N touch positions input by the N clicks of the unlocking operation and the N touch times corresponding to the N touch positions, and acquires the N position identifiers corresponding to the N touch positions;” ); and 
performing matching between the behavior information of the user and preset behavior information (Li: page 8 line 39-44, “secondly, sorting the N position identifiers according to the preset order of the N touch times to form a position identification sequence; and again, determining the performance of the position identification sequence The order of the touch positions is the sequence of the touch positions of the N touch unlocking operations; finally, the second touch unlock operation is determined when it is determined that the touch positions are sequentially matched with the preset touch position order. The unlocking parameter satisfies the second preset condition.”).
Regarding claim 46, Bruso in view of Li teaches the independent claim 37. Li teaches wherein further comprising: in response to the password verification succeeding, releasing, by the mobile terminal, password lock (Li: page 6 line 7-9, “Finally, in a case where it is determined that the unlocking parameter of the second touch unlocking operation acquired by the mobile terminal satisfies the second preset condition, the second lock screen interface is removed, and the lock screen state is released.”); and 
prompting, by the mobile terminal, for password information, or prompting, by the mobile terminal, for password resetting information (Li: page 6 line 9-13, “It can be seen that in the dual lock screen interface of the mobile terminal, the user needs to input the correct velocity data to unlock the first lock screen interface, and then input the correct unlocking parameter to unlock the second lock screen interface, thereby facilitating the security of unlocking the mobile terminal. And fun ”).
Regarding claim 47, Bruso in view of Li teaches the independent claim 37. Li teaches wherein the password is a screen unlocking password of the mobile terminal (Li: Page 10 line 30-35, “As shown in FIG. 3, the unlocking method specifically includes the following steps: S301, the mobile terminal detects a first touch unlocking operation of the first lock screen interface displayed on the display screen of the mobile terminal, where the first unlocking operation includes a sliding unlocking operation”).
Regarding claim 48, Bruso in view of Li teaches the dependent claim 47. Li teaches further comprising: in response to the password verification succeeding, displaying, by the mobile terminal, an interface for resetting the screen unlocking password; or in response to the password verification succeeding, displaying, by the mobile terminal, the screen unlocking password; or in response to the password verification succeeding, unlocking, by the mobile terminal, a screen of the mobile terminal (Li: Page 11 line 37-46, “ Finally, when it is determined that the unlocking parameter of the second touch unlocking operation acquired by the mobile terminal meets the second preset condition, the second lock screen interface is removed. Release the lock screen status”).
Regarding claim 49, Bruso teaches a method, comprising: in response to detecting an operation of requesting password setting, obtaining, by a mobile terminal, at least one first verification image selected based on the operation of requesting password setting (Bruso: para[0013-0014] [0017][0022], “A bank may provide a mobile application to allow a customer through a mobile phone to access bank account information such as balances and to perform money transfers. The bank application may access a biometric authentication plug-in to contact an authentication service. The bank application may ask the individual to hold the mobile phone one foot in front of the individual's face and capture a picture.”); 
obtaining, by the mobile terminal, verification information selected based on the operation of requesting password setting, wherein the verification information comprises: location information; motion information at least one second verification image, wherein the at least one second verification image is different from the at least one first verification image; or network connection information (Bruso: para[0015], “According to another embodiment, a device may capture biometric information such as a fingerprint, an iris image, and/or a facial image followed by a motion capture action challenge. For example, during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. The motion picture action challenge may also include word recognition by prompting the individual to speak a word or phrase while recording the motion picture”); 
generating, by the mobile terminal, a first matching condition based on the at least one first verification image (Bruso: para[0020], [0022], “The server processes the information and response to generate an authentication message transmitted to the mobile device. The authentication message instructs the mobile device and/or the server to allow or disallow access to secure data by the individual. The server may also instruct the mobile device of an action challenge for prompting to the individual.”, “The video may be passed to the authentication server for verification. After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information.”, “The picture may be transmitted to an authentication server, and after an authentication server matches the picture to a registered individual for a bank account, the mobile phone may prompt the individual to complete an action challenge”); 
recording, by the mobile terminal, the first matching condition (Bruso: para [0021] [0022], [0026], “Thus, the authentication process may include steps performed by an authentication server and a client device. According to one embodiment, the steps for authentication on the client device may be integrated into a client plug-in for access on the client device. The plug-in allows applications from different manufacturers executing on the device to perform authentication through the plug-in allowing a single authentication server to allow or disallow access to different types of secure data. The plug-in may be used to perform authentication for access to data such as, for example, bank data”,); 
Bruso does not explicitly teach generating, by the mobile terminal, a second matching condition based on the verification information; and recording, by the mobile terminal, the second matching condition.
However in an analogous art, Li teaches generating, by the mobile terminal, a second matching condition based on the verification information ((Li: page 3 line 13-18, “When it is determined that the touch sequence matches the preset touch sequence, determining that the unlocking parameter of the second touch unlocking operation satisfies the second preset condition.”); and 
recording, by the mobile terminal, the second matching condition (Li: page 5 line  40-41 page 17 line 28-30, “A set of program codes is stored in the memory 704, and the processor 701 is configured to call program code stored in the memory for performing the following operations:’ “When it is determined that the touch sequence matches the preset touch sequence, determining that the unlocking parameter of the second touch unlocking operation satisfies the second preset condition”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Li into the method of Bruso to include generating, by the mobile terminal, a second matching condition based on the verification information; and recording, by the mobile terminal, the second matching condition because it will improve the security of the mobile terminal and add more layer of protection from potential fraud and misuse (Li: page 2).
Regarding claim 50, Bruso teaches a mobile terminal (Bruso: fig. 3 para[0020], “For example, if the device is a mobile device such as, for example, a laptop computer or a mobile phone”), comprising: a touchscreen, wherein the touchscreen comprises a touch-sensitive surface and a display (Bruso: para [0030] fig. 3, “The computer system 300 may also include an input/output (I/O) adapter 310, a communications adapter 314, a user interface adapter 316, and a display adapter 322. The I/O adapter 310 and/or the user interface adapter 316 may, in certain embodiments, enable a user to interact with the computer system 300. In a further embodiment, the display adapter 322 may display a graphical user interface associated with a software or web-based application. For example, the display adapter 322 may display menus allowing an administrator to input data on the server 202 through the user interface adapter 316.”); 
at least one processor (Bruso: fig. 3 para[0029], “The central processing unit ("CPU") 302 is coupled to the system bus 304. The CPU 302 may be a general purpose CPU or microprocessor, graphics processing unit ("GPU"), microcontroller, or the like”); 
a non-transitory memory (Bruso: fig. 3 para[0029], “The computer system 300 may also include read only memory (ROM) 306 which may be PROM, EPROM, EEPROM, optical storage, or the like.”); 
a camera (Bruso: claim 16 “The apparatus of claim 14, further comprising a camera”, “in which the camera is at least one of a still camera and a video camera.”); 
a plurality of application programs (Bruso: fig. 3 para[0029], “The computer system 300 may utilize RAM 308 to store the various data structures used by a software application such as markup language documents.”); and 
one or more computer programs, wherein the one or more computer programs are stored in the non-transitory memory, the one or more computer programs comprise an instruction, and when the instruction is executed by the terminal, the terminal is enabled to perform the following (Bruso: para[0026], “For example, in a cloud application the user interface device 210 may access an application server. The application server fulfills requests from the user interface device 210 by accessing a database management system (DBMS). In this embodiment, the user interface device 210 may be a computer executing a Java application making requests to a JBOSS server executing on a Linux server, which fulfills the requests by accessing a relational database management system (RDMS) on a mainframe server”): 
in response to detecting an operation of requesting password verification, collecting at least one first image using the camera (Bruso: para[0013-0014] [0017][0022], “A bank may provide a mobile application to allow a customer through a mobile phone to access bank account information such as balances and to perform money transfers. The bank application may access a biometric authentication plug-in to contact an authentication service. The bank application may ask the individual to hold the mobile phone one foot in front of the individual's face and capture a picture.”); 
obtaining matching information in response to a result of matching between the at least one first image and at least one first preset image satisfying a first preset matching condition, wherein the matching information comprises (Bruso: para [0020],[0022], “The picture may be transmitted to an authentication server, and after an authentication server matches the picture to a registered individual for a bank account, the mobile phone may prompt the individual to complete an action challenge.”): location information of the mobile terminal (Bruso: para[0019], “According to one embodiment, the authentication may also be based on location information available from, for example, a global positioning system (GPS) receiver.”); 
motion information of the mobile terminal (Bruso: para[0015], “According to another embodiment, a device may capture biometric information such as a fingerprint, an iris image, and/or a facial image followed by a motion capture action challenge. For example, during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. The motion picture action challenge may also include word recognition by prompting the individual to speak a word or phrase while recording the motion picture”); 
at least one second image collected by the camera, wherein the at least one second image is different from the at least one first image; or network connection information of the mobile terminal (Bruso: para[0022], “For example, the individual may be prompted to record a video by moving the mobile phone from a location one foot from the individual's face to a location near the individual's nose.”); and 
wherein the password verification succeeds in response to the matching being successful (Bruso: para[0022], “The video may be passed to the authentication server for verification. After the authentication server verifies the individual an authentication message is passed to the mobile phone and the individual is allowed access to bank information.”).
Bruso does not explicitly teach that the verification is by performing, by the mobile terminal, matching between the matching information and a second preset matching condition.
However, in an analogous art, Li teaches performing, by the mobile terminal, matching between the matching information and a second preset matching condition (Li: page 3 line 13-18, “When it is determined that the touch sequence matches the preset touch sequence, determining that the unlocking parameter of the second touch unlocking operation satisfies the second preset condition.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Li into the method of Bruso to include performing, by the mobile terminal, matching between the matching information and a second preset matching condition because it will improve the surety of the mobile terminal and will add more layer of protection from potential fraud and misuse (Li: page 2).
Regarding claim 51, claim 51 is rejected under the same rational as claim 38.
Regarding claim 55, claim 55 is rejected under the same rational as claim 42.
Regarding claim 56, claim 56 is rejected under the same rational as claim 43.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bruso et al. (U.S. 20120140993 A1; Hereinafter “Bruso”) in view of Li (W.O 2017032010 A1; Hereinafter “Li”), and further in view of Bruso et al. (U.S 20130061305 A1; Hereinafter “Bruso II”).
Regarding claim 38, Bruso in view of Li teaches the independent claim 37. Bruso additionally teaches wherein: the matching information comprises the location information of the mobile terminal, wherein the location information comprises: global positioning system (GPS) information, base station positioning information, Wi-Fi positioning information, or geographical location information (Bruso: para[0019], “According to one embodiment, the authentication may also be based on location information available from, for example, a global positioning system (GPS) receiver”); and 
Bruso in view of Li does not explicitly teach performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: performing, by the mobile terminal, matching between the location information and preset location information .
However, In an analogous art, Bruso II teaches performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: performing, by the mobile terminal, matching between the location information and preset location information (Bruso II: para [0031-0032] [0040] “At call 412 the device 422 prompts the individual 420 for a challenge action, and at call 414 the individual 420 performs the challenge action. The device 422 then verifies that the challenge action response at call 414 matches the particular challenge action received from the server 424 at call 410”” the authentication may also be based on location information available from, for example, a global positioning system (GPS) receiver. When the individual is authenticated the individual is granted access to the secure data or the device”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bruso II into the method of Bruso to include performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: performing, by the mobile terminal, matching between the location information and preset location information because it will add more layer of protection and improve the security of the mobile device (Bruso II: para[0021).
Claims 39- 41 and 52-54  are rejected under 35 U.S.C. 103 as being unpatentable over Bruso et al. (U.S. 20120140993 A1; Hereinafter “Bruso”) in view of Li (W.O 2017032010 A1; Hereinafter “Li”), and further in view of Qiu et al (U.S 10708056 B2; Hereinafter “Qiu”).
Regarding claim 39, Bruso in view of Li teaches the independent claim 37.
 Bruso in view of Li does not explicitly teach obtaining, by the mobile terminal, a virtual image; performing, by the mobile terminal, matching between the at least one first preset image and an image obtained by combining the virtual image and the at least one first image.
However in an analogous art, Qiu teaches obtaining, by the mobile terminal, a virtual image (Qiu: column 4 line 14-34, step. 0-1. fig 3. “The information of the first image may be acquired through a camera on the terminal.” The information of the first image may include foreground information and background information. In an example shown in FIG. 3, the foreground information may be a certain gesture, shot by the camera, of the user, or any target object which is shot, such as a cup. The background information may be information, except the object determined as the foreground information, in the whole picture. For example, the foreground information is a specific cup, and the background information is a table on which the cup is placed. In other words, the foreground information represents information of one or more objects in the first image which are acquired as a category of main objects during pre-acquiring of the first image, and the background information represents information of the remaining portions of the first image excluding the category of the main objects..”); and 
performing, by the mobile terminal, matching between the at least one first preset image and an image obtained by combining the virtual image and the at least one first image (Qiu: column 7 step 3-4 “a third image characteristic is obtained on the basis of the first image characteristic and the second image characteristic, and the third image characteristic is determined as a second encryption key.”, “In step 204, similarity matching is performed on the second encryption key and the pre-stored first encryption key to generate a matching result, and the second image is authenticated according to the matching result.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Qiu into the modified method of Bruso to include obtaining, by the mobile terminal, a virtual image; performing, by the mobile terminal, matching between the at least one first preset image and an image obtained by combining the virtual image and the at least one first image because it may enhance password checking security (Qiu: column 2 line 60-61).
Regarding claim 40, Bruso in view of Li and further in view of Qiu teaches the dependent claim 39. Qiu teaches wherein: the matching information comprises the at least one second image collected by the camera of the mobile terminal (Qiu: column 5-6 step 1. fig 3. “In step 201, information of a second image is acquired.”, “For example, the first image is a V-shaped gesture made by the user at an office table, as shown in FIG. 3, and the second image is a reproduced scenario of the content of the image, that is, the user remakes the V-shaped gesture at the office table.”); and 
performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: performing, by the mobile terminal, matching between a second preset image and an image obtained by combining the virtual image and the at least one second image (Qiu: column 7 step 3-4 “a third image characteristic is obtained on the basis of the first image characteristic and the second image characteristic, and the third image characteristic is determined as a second encryption key.”, “In step 204, similarity matching is performed on the second encryption key and the pre-stored first encryption key to generate a matching result, and the second image is authenticated according to the matching result.”).
Regarding claim 41, Bruso in view of Li and further in view of Qiu teaches the dependent claim 39. Qiu teaches wherein obtaining, by the mobile terminal, the virtual image comprises: obtaining, by the mobile terminal, the virtual image from a storage of the mobile terminal; or obtaining, by the mobile terminal, the virtual image from the at least one first image (Qiu: column 5-6, line 49-54 “The authentication prompting information is configured to prompt the user of a content of the information of the first image in an authentication process. The authentication prompting information may include part of the foreground information and/or part of the background information in the information of the first image.”, “The information of the second image is image information required when the user performs encryption key verification for an operation of unlocking, login or the like. In a practical application process, the second image is a reproduced scenario of the content of the first image.” ).
Regarding claim 52, claim 52 is rejected under the same rational as claim 39.
Regarding claim 53, claim 53 is rejected under the same rational as claim 40.
Regarding claim 54, claim 54 is rejected under the same rational as claim 41.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Bruso et al. (U.S. 20120140993 A1; Hereinafter “Bruso”) in view of Li (W.O 2017032010 A1; Hereinafter “Li”), and further in view of Zhong (C.N. 103795716 A; Hereinafter “Zhong”).
Regarding claim 45, Bruso in view of Li teaches the independent claim 37. 
Bruso in view of Li  does not explicitly teach wherein: the network connection information of the mobile terminal comprises a Wi-Fi account and a Wi-Fi password that are stored in the mobile terminal; performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: performing, by the mobile terminal, network connection using the stored Wi-Fi account and Wi-Fi password, wherein the matching is successful when the network connection succeeds.
However, in an analogous art, Zhong teaches wherein: the network connection information of the mobile terminal comprises a Wi-Fi account and a Wi-Fi password that are stored in the mobile terminal (Zhong: para [0041-0042], “wherein the mobile terminal stores the network account information and the corresponding password information”); and 
performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: performing, by the mobile terminal, network connection using the stored Wi-Fi account and Wi-Fi password, wherein the matching is successful when the network connection succeeds (Zhong: para [00401]“when the user logging equipment is used wherein one network account login, the mobile terminal user to perform the identity authentication, the authentication successfully logging device sends the network account information and the password information, assist user login network account on a logging device, as shown in FIG. 2”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Zhong into the modified method of Bruso to include wherein: the network connection information of the mobile terminal comprises a Wi-Fi account and a Wi-Fi password that are stored in the mobile terminal; performing, by the mobile terminal, matching between the matching information and the second preset matching condition comprises: performing, by the mobile terminal, network connection using the stored Wi-Fi account and Wi-Fi password, wherein the matching is successful when the network connection succeeds because it can better protect the account information and the security of the user (Zhong: para [0052]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US-9904775-B2, Systems And Methods For Authenticating User Identity Based On User-defined Image Data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437   
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437